Filed 8/31/21 P. v. Zylstra CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078309

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FVA801416)

ALICE MARIE ZYLSTRA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino
County, Ingrid A. Uhler, Judge. Affirmed.
         Tonja R. Torres, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Alan L.
Amann and A. Natasha Cortina, Deputy Attorneys General, for Plaintiff and
Respondent.
         In 2013, a jury convicted Alice Marie Zylstra of second degree murder
arising from a death caused by her reckless driving while intoxicated (Pen.
Code,1 § 187, subd. (a)). She was also convicted of vehicular homicide with
gross negligence (§ 191.5, subd. (a)). Zylstra was sentenced to an
indeterminate term of 15 years to life in prison.
      Zylstra appealed, and this court affirmed the judgment in an
unpublished opinion. (People v. Zylstra (July 14, 2015, D067474) nonpub.

opn.].)2
      In 2019, Zylstra filed a petition for resentencing under section 1170.95.
In the form petition she alleged she pleaded guilty to a murder charge that
was based on either the felony murder rule or the doctrine of natural and
probable consequences. The court failed to appoint counsel. The court did
review the record of conviction and denied the petition by written order. The
court stated:
           “Court is summarily denying the Petition for Resentencing.
           Defendant failed to make a prima facie showing that she
           falls within the provisions of PC1170.95.

           “Defendant was the actual killer. The felony murder and
           natural and probable consequences theories did not apply
           to her convictions. She was found guilty of second degree
           murder based upon implied malice (Watson decision), which
           is not a basis for resentencing pursuant to PC1170.95.”3

      Zylstra filed a timely notice of appeal.



1     All further statutory references are to the Penal Code.

2     We have taken judicial notice of the records in case No. D067474.

3     The reference to Watson is People v. Watson (1981) 30 Cal.3d 290, in
which the court approved convictions for second degree murder in vehicular
homicides where the defendant’s conduct is sufficiently egregious to
constitute implied malice.

                                        2
      Zylstra contends the order denying her petition should be reversed
because the court failed to appoint counsel as required by statute. Since the
briefing was completed in this case, the Supreme Court has clarified the law
on this issue. (People v. Lewis (2021) 11 Cal.5th 952.) Applying the
principles established by our high court, we will find the trial court erred in
failing to appoint counsel. However, we will find the error harmless under
any standard because Zylstra in not eligible for relief under section 1170.95
as a matter of law. The presence of counsel could not alter Zylstra’s legal
status. A conviction for implied malice murder as authorized by the Watson
theory of liability does not implicate any of the theories of liability discussed
in Senate Bill No. 1437 (Stats. 2018, ch. 1015) (Senate Bill 1437).
                           STATEMENT OF FACTS
      The facts of the crime are fully discussed in our prior opinion. We see
no need to repeat them here. (People v. Zylstra, supra, D067474.)
                                 DISCUSSION
                               A. Legal Principles
      The court in Watson, supra, 30 Cal.3d 290, held that a person who
drives under circumstances that demonstrate a willful disregard for human
life, and unintentionally kills another person, may be found guilty of implied
malice murder (second degree murder). In such cases, the defendant is the
actual killer whose liability does not derive from conduct of a perpetrator.
Thus, concepts of felony murder or natural and probable consequences from
an underlying felony are not relevant.
      Senate Bill 1437 was enacted to “ ‘amend[ ] the felony murder rule and
the natural and probable consequences doctrine, as it relates to murder, to
ensure that murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major participant in the


                                         3
underlying felony who acted with reckless indifference to human life.’ (Stats.
2018, ch. 1015, § 1, subd. (f).)” (People v. Gentile (2020) 10 Cal.5th 830, 842.)
      When a trial judge reviews a petition for resentencing under
section 1170.95, the court may dismiss the petition at the prima facie stage of
review if the record of conviction demonstrate the petitioner is not eligible for
relief as a matter of law. (People v. Verdugo (2020) 44 Cal.App.5th 320, 329-
330, review granted Mar. 18, 2020 S260493; People v. Drayton (2020) 47
Cal.App.5th 965, 982; People v. Lewis, supra, 11 Cal.5th at pp. 961-963.) As
we have observed, the court in Lewis held trial courts are required to appoint
counsel in cases such as this. A court’s failure to appoint counsel must be
reviewed for prejudice under the harmless error standard of People v. Watson
(1956) 46 Cal.2d 818.
                                  B. Analysis.
      As the court discussed in People v. Gentile, supra, 10 Cal.5th 830,
Senate Bill 1437 was enacted to prevent the imposition of liability on aiders
and abettors for murder using the felony murder rule or the natural and
probable consequences doctrine. There is no indication the Legislature
intended to reduce the liability for actual killers who act with implied malice.
Indeed, that would be contrary to the statute.
      Zylstra’s liability here is based on her own conduct; there were no
accomplices and, as we concluded in affirming her conviction, she personally
acted with implied malice when she killed the victim. On this record, she is
clearly ineligible for relief under Senate Bill 1437. The court’s error in failing
to appoint counsel was harmless.




                                        4
                               DISPOSITION
      The order denying Zylstra’s petition for resentencing under
section 1170.95 is affirmed.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                      5